Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bennett et al and Reichardt et al and newly cited prior art on the attached 892 (CN 102732896), fail to teach the claims as instantly claimed, in particular, a corrosion inhibitor composition comprising approximately 20 wt% of 2-aminoterephathlic acid, 70wt% dimethyl sulfoxide and 10 wt% of heavy aromatic naphtha, wherein the corrosion inhibitor composition is added to hydrocarbon fluid in a concentration of approximately 250 ppm, 500 ppm or 1000 ppm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 18, 2022